Citation Nr: 0105739	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-32 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals October 1990 decision which denied 
and appeal for entitlement to disability benefits under the 
provisions of 38 U.S.C. § 351 (former 38 U.S.C.A. 
§ 1151) for quadriplegia, secondary to radiation myelitis.


REPRESENTATION

Moving party represented by:   Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The moving party had active service from April 1951 to 
January 1955.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on the motion for revision 
or reversal on the grounds of CUE in an October 1990 Board 
decision, in which the Board denied the appeal for 
entitlement to disability benefits under the provisions of 
38 U.S.C. § 351 for quadriplegia, secondary to radiation 
myelitis. 


FINDINGS OF FACT

1.  In an October 1990 decision, the Board held that the 
appellant was not entitled to disability benefits under the 
provisions of 38 U.S.C. § 351 for quadriplegia, secondary to 
radiation myelitis.

2.  The moving party contends that the Board improperly 
interpreted and evaluated the evidence as well as applicable 
laws and regulations extant at the time of the October 1990 
decision.   

3.  The record does not demonstrate that the correct facts, 
as they were known in October 1990, were not before the Board 
in October 1990, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSION OF LAW

The Board's October 1990 decision, which denied the claim of 
entitlement to disability benefits under the provisions of 
38 U.S.C. § 351 for quadriplegia, secondary to radiation 
myelitis, did not contain CUE.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party (also referred to as "appellant" or 
"veteran") argues that there was CUE in the October 1990 
Board decision, which denied a claim of entitlement to 
disability benefits under the provisions of 38 U.S.C. § 351 
for quadriplegia, secondary to radiation myelitis.  
Historically, the record shows that the appellant received 
radiation therapy at the Radiation Therapy Treatment Center 
of the University of Oklahoma Hospital and Clinics in 
Oklahoma City, Oklahoma, in June and August 1980, pursuant to 
a sharing agreement between the University of Oklahoma and 
VA.  In the October 1990 decision, the Board denied the claim 
of entitlement to benefits under 38 U.S.C. § 351 on the basis 
that the University of Oklahoma had not acted as an agent of 
VA in providing the appellant with radiation treatment.  The 
moving party, including through his representative, argued 
that radiation therapy received under VA "auspices" for a 
left tonsillar squamous cell carcinoma in June and August 
1980 resulted in paralysis.  At that time, the record showed 
that the appellant developed a transverse myelopathy of the 
sixth cervical vertebra, which was the proximate cause of 
resulting quadriplegia.  Medical evidence of record suggested 
a causal link between the appellant's radiation therapy and 
the resulting quadriplegia.  

Subsequently, in an August 1998 decision, the Board granted 
the claim and awarded compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
transverse myelopathy and quadriplegia, as a result of a 
sharing agreement between the Department of Veterans Affairs 
and the University of Oklahoma.  Thereafter, the moving party 
and his representative filed a motion seeking review of the 
October 1990 Board decision on the basis of CUE. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the provision of 38 C.F.R. § 20.1404(b) which required denial 
of a motion that did not clearly and specifically allege CUE 
of fact or law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error, was invalid because, when read in 
conjunction 38 C.F.R. § 20.1409(c), it operated to prevent 
board review of certain CUE claims contrary to the 
requirement of the statutory provision of 38 U.S.C.A. 
§ 7111(e), which provided that a CUE claim was to be decided 
by the board on the merits.  Disabled American Veterans v. 
Gober, No. 99-7061, No. 99-7071, No. 99-7084, No. 99-7085 
(Fed. Cir. Dec. 8, 2000).  However, the Federal Circuit found 
that the other CUE rules were validly issued in compliance 
with applicable rulemaking procedures and were not arbitrary, 
capricious, or contrary to law.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes CUE and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, in an October 1986 rating decision, the RO 
denied compensation under 38 U.S.C.A. § 351 on the basis that 
the development of transverse myelopathy, with loss of use of 
both hands and feet, and loss of bowel and bladder function, 
was not the result of negligent, substandard, or faulty 
treatment by VA.  Thereafter, the appellant timely perfected 
an appeal which resulted in an April 1988 decision of the 
Board which did not reach the question of whether fee-basis 
radiation therapy at the University of Oklahoma Hospitals and 
Clinics, under contract with VA, was negligent or otherwise 
involved fault, but rather denied the claim on the basis that 
the private treatment of the veteran did not constitute 
treatment by VA, because treating personnel were not 
employees or agents of VA.  Upon appellant's motion, 
reconsideration of the Board's April 1988 decision was 
granted.  In an October 1990 decision, a reconsideration 
panel of the Board affirmed the denial of compensation under 
§ 351, by finding that the University of Oklahoma had not 
acted as an agent of VA.  

Thereafter, the Court in 1991 in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), and the United States Supreme Court in 1994 
in Brown v. Gardner, 513 U.S. 115 (1994), held that VA's 
promulgation of 38 C.F.R. § 3.358(c), the regulation 
requiring a showing of negligence or other fault by VA for a 
grant of compensation under 38 U.S.C.A. § 1151, was ultra 
vires.  In light of this holding, the VA Secretary sought an 
opinion from the Attorney General regarding the scope of any 
exclusions from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding regarding § 1151 
can be interpreted as indicating that § 1151 excludes from 
coverage only those injuries that are certain, or perhaps the 
very nearly certain, result of proper medical treatment.  

In March 1995, the appellant's representative asserted a 
claim for compensation for additional disability under 
38 U.S.C.A. § 1151 in view of the Gardner decision.  In a May 
1995 rating decision, the RO denied the appellant's claim as 
not well grounded.  The appellant timely perfected an appeal 
which resulted in an August 1998 decision of the Board.  
Prior to the issuance of the August 1998 Board decision, in 
March 1997, the Acting Chairman of the Board requested an 
opinion from VA's General Counsel regarding the legal 
implications of the sharing agreement between VA and the 
University of Oklahoma.  The General Counsel held that, under 
the circumstances of the appellant's case, involving a claim 
filed prior to October 1, 1997, benefits could be paid under 
former 38 U.S.C.A. § 1151 for injuries resulting from the 
appellant's treatment at a non-VA facility, pursuant to a 
sharing agreement under 38 U.S.C.A. § 8153, concerning mutual 
use or exchange of use of specialized medical resources by VA 
and non-VA health care facilities.  VAOPGCCONCL 6-98.  

Upon receipt of the General Counsel opinion and a thorough 
review of the evidence, the Board issued a decision in August 
1998 granting an appeal for compensation under the provisions 
of 38 U.S.C.A. § 1151.  In the August 1998 decision, in 
addition to discussing the General Counsel opinion, the Board 
also noted that, pursuant to Gardner, the appellant was not 
required to show negligence or fault in order to recover 
under 38 U.S.C.A. § 1151.  The Board also pointed to relevant 
medical evidence dated in August 1986.  This evidence 
reflected that it was entirely possible that part of the 
appellant's spinal cord had received more than 5250 ionizing 
radiation units (rads) during the radiation treatment and 
that radiation tolerance of the spinal cord is generally 
limited to approximately 4940 rads with individual tolerance 
levels tending to vary.  As such, the Board held in pertinent 
part that:

[r]ecords of the University of Oklahoma 
Hospitals show that the veteran was 
evaluated for radiation therapy on June 
25, 1980, and it was noted that 'benefits 
and risks (were) explained to patient, 
who agreed to undergo treatment.'  
However, there is no indication in the 
veteran's medical records that the 
treating physicians contemplated the 
result, which occurred or stated that the 
additional disability, which the veteran 
sustained, had been foreseeable.  
Moreover, there is no clear medical 
evidence that myelopathy and quadriplegia 
were certain, or nearly certain results 
of the radiation treatment.  Under the 
circumstances, the Board is compelled to 
conclude that entitlement to compensation 
under the provisions of 38 U.S.C.A. § 
1151 is established for the additional 
disability resulting from the radiation 
treatment in question.  

Accordingly, the appellant's claim was granted by the August 
1998 Board decision. 

The relevant evidence before the Board at the time of the 
October 1990 decision, rendered by a reconsideration panel, 
included service medical records and post-service medical 
records, including a copy of the sharing agreement between 
the VA and the Radiation Therapy Treatment Center of the 
University of Oklahoma Hospital and Clinics for the period 
from October 1979 to September 1987, treatment records from 
the Radiation Therapy Treatment Center, and statements from 
the director of VA radiology service dated in March and 
August 1986.  

At the time of the October 1990 decision, the law provided 
for payment of compensation for additional disability or 
death in the same manner as in cases of service-connected 
disability or death, where such additional disability or 
death resulted from injury, or aggravation of an injury 
caused by VA hospitalization, medical or surgical treatment, 
or examination.  38 U.S.C.A. § 351.  Further, 38 C.F.R. 
§3.358(c)(3) provided that compensation was not payable for 
the contemplated or foreseeable results of approved medical 
or surgical care properly administered, no matter how remote, 
where the evidence failed to show that additional disability 
or death was the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment or other 
instances which indicted fault on the part of VA.  However, 
compensation was payable for the occurrence of an accident 
(unforeseen or untoward event) which caused additional 
disability or death which was the proximate result of VA 
hospitalization, medical or surgical care.  

The Board had access to all relevant evidence at the time of 
the October 1990 decision and determined that there was no 
evidence to show that there was anything "unforeseen or 
untoward" with respect to the treatment the appellant 
received at the University of Oklahoma.  Further, there was a 
medical opinion of record which indicated that the 
appellant's ensuing myelitis was an unfortunate complication 
necessary for the effected cure and would likely have 
occurred wherever such a treatment regimen had been afforded.  

In the decision, the Board stated that it was in fact 
unnecessary to discuss the presence or absence of substandard 
care that the appellant may have received during his 
treatment at the University of Oklahoma, as the sharing 
agreement between VA and the University of Oklahoma did not 
give rise to an "agency relationship."  Specifically, the 
sharing agreement provides that "[t]he Contractor [the 
University of Oklahoma] shall be fully responsible for the 
care and well being of beneficiaries of the Veterans 
Administration while in [t]his facility."  The Board did not 
interpret this clause as giving rise to an agency 
relationship between VA and the University of Oklahoma and, 
therefore, there was no evidence that the appellant suffered 
an injury or aggravation of an injury as the result of 
hospitalization or treatment at a VA facility.  Accordingly, 
there was evidence to support the Board's conclusion that an 
agency relationship did not exist between the VA and the 
University of Oklahoma.  Based on a review of the 
aforementioned law and pertinent facts, it is concluded that 
the Board appropriately applied the law in effect in October 
1990 to the relevant facts and that CUE is not reflected in 
that regard.  A subsequent change in law or liberalizing 
interpretation of the law or regulation - in this case, a 
1991 Court case, a 1995 Attorney General opinion, or an April 
1998 VA General Counsel conclusive opinion - may not be 
considered in a determination of CUE in the October 1990 
Board decision under review; review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).
 
Further, the Board now finds that there exists no 
"undebatable" error in the October 1990 Board decision.  
The October 1990 Board decision was consistent with and 
supported by the law then applicable for determining 
eligibility for compensation under 38 U.S.C. § 351 for 
quadriplegia, secondary to radiation myelitis.  38 U.S.C. § 
351; 38 C.F.R. § 3.385(3).  Therefore, the Board now finds 
that the denial of compensation under the provisions of 
38 U.S.C. § 351 was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.   

Likewise, the Board also notes that the argument raised by 
the moving party relates to the interpretation and evaluation 
of the evidence.  In this respect, the moving party has 
raised a generic allegation of error concerning the October 
1990 Board decision, which does not rise to the level of CUE.  
The moving party alleges that the decision was the product of 
error essentially because the Board failed to concede that 
there was an agency relationship between VA and the 
University of Oklahoma.  Instead, based on the evidence of 
record, including the sharing agreement itself, the Board 
concluded that the University of Oklahoma was not an agent of 
VA.  The moving party's argument is an example of 
disagreement as to how the evidence was interpreted and 
evaluated and, as such, cannot constitute a basis for a 
finding of CUE.  38 C.F.R. § 20.1403(d)(3); see also Luallen, 
supra.  Clearly, once the General Counsel established that 
there was an agency relationship between the University of 
Oklahoma and VA, and that the appellant could be entitled to 
benefits for injuries resulting from treatment in a non-VA 
facility pursuant to a sharing agreement, the appellant's 
claim was granted.  However, prior to the April 1998 General 
Counsel opinion, the question of agency was in dispute and 
the sharing agreement was subject to interpretation.  As 
such, there was some objective evidence of record to support 
the Board's October 1990 conclusion that an agency 
relationship did not exist. 

The Board's October 1990 interpretation of the sharing 
agreement and applicable laws and regulations is not 
consistent with the subsequently issued 1998 VA General 
Counsel conclusive opinion.  Nevertheless, even if the Board 
had concluded that there was an agency relationship in the 
October 1990 decision, there was still no evidence of record 
to show that the veteran's quadriplegia was the result of 
anything unforeseen or untoward with regard to the radiation 
treatment.  Such a showing was required under § 351 and § 
3.358(c)(3).  Thus, even if the Board's October 1990 
interpretation of the sharing agreement and applicable laws 
and regulations was found to be erroneous, the outcome of the 
October 1990 decision would not have been manifestly changed 
even if agency had been established.  As such, the moving 
party has not established that the October 1990 Board 
decision should be revised or reversed on the basis of CUE.  
 
The moving party has made no other allegations of error in 
fact or law with the Board's October 1990 denial of his 
application for compensation pursuant to 38 U.S.C. § 351.  
Consequently, his motion regarding CUE with respect to the 
October 1990 Board decision must be denied.


ORDER

The motion for revision of the October 1990 Board decision on 
the grounds of CUE is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

